Citation Nr: 0304620	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-00 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Entitlement to initial ratings in excess of 10 percent 
for chondromalacia patella respectively of the left knee and 
right knee, and a low back disorder.  

2.  Entitlement to service connection for residuals of a 
coccyx injury, residuals of an episiotomy, vaginitis, 
endometriosis, and cervical dysplasia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to April 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a January 1995 rating decision of the 
Regional Office (RO) in Seattle, Washington.  The RO, in 
pertinent part, granted entitlement to service connection for 
residuals of chondromalacia patella of each knee with 
assignment of a noncompensable evaluation for each knee, and 
for residuals of an injury of the low back with assignment of 
a 10 percent evaluation all effective September 23, 1994.  
The RO also denied entitlement to service connection for 
residuals of an injury of the coccyx, residuals of an 
episiotomy, vaginitis, endometriosis, and cervical dysplasia.

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 1995, a transcript of which has been 
associated with the claims file.

In April 1996 the RO affirmed the determinations previously 
entered, and granted entitlement to initial compensable 
evaluations of 10 percent for chondromalacia patella of each 
knee effective September 23, 1994.

In July 1997 the Board remanded the case to the RO for 
further development and adjudicative actions.

In January 2002 the RO affirmed the determinations previously 
entered.

In June 2002 the Board undertook internal development of the 
claims on appeal, to include examinations of the veteran.  
She did not report for the scheduled examinations.


FINDINGS OF FACT

1.  The veteran without good cause failed to report for a 
scheduled VA examination associated with her claim for 
initial increased ratings for bilateral knee chondromalacia 
patella and residuals of an injury of the low back.  

2.  The competent, probative evidence does not establish the 
presence of a disability associated with the coccyx, 
residuals of an episiotomy, vaginitis, endometriosis, and 
cervical dysplasia linked to service on any basis.  

3.  The veteran did not have good cause for failing to report 
for a VA medical examination the Board sought in her claims 
for service connection for residuals of a coccyx injury, 
residuals of an episiotomy, vaginitis, endometriosis, or 
cervical dysplasia.  


CONCLUSIONS OF LAW

1.  The veteran's claims for an initial evaluation in excess 
of 10 percent for chondromalacia patella of the left knee and 
right knee, and residuals of a low back injury are denied as 
a matter of law.  38 C.F.R. § 3.655 (2002).  

2.  Residuals of a coccyx injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.655 (2002).  

3.  Residuals of an episiotomy were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.303, 3.655.  

4.  Vaginitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 
3.655.  

5.  Endometriosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 
3.655.  

6.  Cervical dysplasia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.655.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) discloses that 
they are negative for complaints of or treatment for any of 
the disabilities for which service connection is sought in 
this case.  These records do reflect treatment for knee and a 
low back problem.  

A postservice VA general medical (GM) examination of the 
veteran was conducted in October 1994 and a VA gynecological 
(GYN) was conducted in November 1994.  At the GM examination 
she also said that she injured her tailbone in a fall during 
service.  She said that she underwent an episiotomy in July 
1989 which was painful.  She had continued to experience pain 
in the area with defecation.  She also reported a history of 
vaginitis and abnormal Papanicolaou (PAP) smears which showed 
cervix dysplasia.  Her medical history included a diagnosis 
of endometriosis in 1992.  Pain in the pelvic area began soon 
thereafter and had continued ever since with an increase in 
severity over the past 3 months.  

The final assessment included musculoskeletal lumbar back 
pain and bilateral chondromalacia patella; right hip and 
coccyx contusion with residual chronic pain; status post 
episiotomy with repair; history of recurrent abnormal PAP 
smears and cervical dysplasia; and endometriosis.  

At the GYN examination, the veteran continued to give a 
medical history of GYN problems associated with a pregnancy 
in 1989.  The final assessments included history of cervical 
dysplasia, currently being treated; endometriosis diagnoses 
per laparoscopy; dysmenorrhea, probably associated with 
endometriosis; mild vulvar fissuring symptoms, well 
controlled with management of constipation.  

At a personal hearing before a Hearing Officer at the RO in 
May 1995 the veteran testified that her tailbone was injured 
in an inservice fall.  She continued to experience pain as a 
result of this injury.  She said that she was told during 
service that she had an abnormal PAP smear due to cervical 
dysplasia secondary to venereal warts.  She was also told 
that the post service endometriosis was possibly secondary to 
the venereal warts.  She and her representative requested 
that additional examinations be conducted in support of her 
claims.  

A VA examination was conducted in September 1995.  The 
diagnoses included bilateral knee pain with left 
chondromalacia patella and musculoskeletal back pain without 
neurologic deficit.  

VA pelvic examination found normal external genitalia.  There 
was a 2 cm. episiotomy scar which was tender.  There were no 
obvious external genital warts and no cervical lesions.  
There was some white discharge in the vagina.  There was no 
cervical motion tenderness, no uterine masses or tenderness, 
and no adnexal masses or tenderness.  The examiner stated 
that there was no direct relationship between genital warts 
and endometriosis.  

In July 1997 the Board remanded the claims for additional 
evidentiary development, to include contemporaneous 
orthopedic and GYN examinations.  

Subsequently added to the record were private treatment 
records from 1991 through 1994.  Pertinent to the claims at 
hand, these documents reflect the diagnosis and treatment for 
endometriosis and cervical dysplasia.  

VA examination in August 1997 pertained to the back and 
knees.  

The veteran failed to report for scheduled examinations in 
January 2000 and April 2001.  

Private records dated in 2001 were added to the claims file 
which show treatment for intrauterine device (IUD) removal 
and for a PAP smear, the results of which were normal.  A 
private physician reported in a December 2001 statement that 
she only treated the veteran for pregnancies, all of which 
ended uneventfully.  Short-term disability was up to 6 weeks 
following each pregnancy.  

In a June 2002 Development Request Memorandum, the Board 
requested that the veteran undergo contemporaneous orthopedic 
and GYN examinations.  The record reflects that the veteran 
failed to report for scheduled examinations.  


Criteria

38 C.F.R. § 3.655 - Failure to Report for Department of 
Veterans Affairs Examinations

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  38 C.F.R. § 
3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2002);  38 C.F.R. § 3.303 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  Where the law and regulations change 
while a case is pending, the version more favorable to the 
appellant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The Board is of the opinion that the new duty to 
assist law has expanded VA's duty to assist (e.g., by 
providing specific and expanded provisions pertaining to the 
duty to notify), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  The duty to notify has been satisfied as the veteran 
has been provided with notice of what is required to 
substantiate her claims.  The RO, through its issuance of its 
rating decisions, statement of the case, supplemental 
statements of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate her claims.  That is, she was 
provided with notice of the regulations pertaining to the 
disabilities at issue, a rationale of the denials, and she 
was notified of her appellate rights.  

In correspondence dated in December 2000, the RO informed the 
veteran of the provisions and requirements of the VCAA of 
2000 which were discussed.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159.  The veteran was advised to submit 
evidence in support of her claims.  She was advised of what 
evidence she could submit or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
her.  The RO also advised the veteran of the evidence it 
presently had.  Such notice sufficiently placed the veteran 
on notice of what evidence could be obtained by whom and 
advised her of her responsibilities if she wanted such 
evidence to be obtained by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to the extent possible to substantiate the veteran's claims.  
The Board notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
private and VA treatment records, as well as VA examination 
reports.  

Reasonable efforts as contemplated in the current law were 
made in an effort to obtain additional evidence.  VA examined 
the veteran and obtained pertinent clinical records, and 
recently attempted to obtain contemporaneous orthopedic and 
GYN examinations.  Unfortunately the appellant did not 
cooperate as she did not respond to correspondence, nor 
appear for examinations.  Thus, there is no basis for further 
delay.

In light of the development completed at the RO and the 
veteran's refusal to complete the examination process without 
good cause, the Board finds that the relevant evidence 
available for an equitable resolution of the appellant's 
claims has been identified and obtained to the extent 
possible.

Thus, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claims.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

The veteran's failure to cooperate in the development of the 
claims by choosing not to report for examination permits VA 
to deny the increased ratings claims as a matter of law and 
to decide the service connection claims on the evidence of 
record.  38 C.F.R. § 3.655.  The Board does not believe there 
is any potential for prejudice as a result of the current 
state of the record.  

In reaching this determination the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by an 
denials of those opportunities.

In the veteran's case at hand, the Board finds that she is 
not prejudiced by its consideration in the first instance of 
her claims pursuant to this new law.  As set forth above, VA 
has already met all obligations to the appellant under this 
new law.

Moreover, the veteran has been afforded the oportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  It is very recently that she has 
not responded to further correspondence from the RO or 
reported for additional examinations at the Board direction, 
thereby precluding any further opportunity for expanding the 
record for the purpose of adjudication of the appeals.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Increased Ratings

As the veteran failed to report for a contemporaneous 
scheduled orthopedic examination needed to assess the current 
nature and extent of severity of her low back and bilateral 
knee disorders without good cause shown, the Board finds that 
her claims for increased ratings for these conditions must be 
denied as a matter of law.  See 38 C.F.R. § 3.655(b) (2001); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Additionally, it is noted that the correspondence sent to the 
veteran in this regard included her most recent address of 
record.  See 38 C.F.R. § 3.1(q) (2001) (Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record).




The record reflects that the veteran failed to report for her 
scheduled VA examinations.  In the absence of clear evidence 
to the contrary, the law presumes the regularity of the 
administrative process.  Mindenhall, supra.  

Given the presumption of regularity in the mailing of VA 
examination scheduling notices and the fact that no 
correspondence to the veteran has been returned as 
undeliverable, and considering the fact that neither the 
veteran nor her representative have contacted VA to give 
adequate reasons for not reporting for the examination, the 
Board is satisfied that the veteran failed to report to the 
scheduled examinations without good cause.  See 38 C.F.R. § 
3.655 (2002).

The dispositive law in this case is 38 C.F.R. § 3.655(b).  
Under this regulation, when a claimant fails to report for an 
examination in conjunction with a claim for increase, the 
claim "shall be denied."  38 C.F.R. § 3.655(b) (2002).

Therefore, since the veteran failed without good cause to 
report for the needed VA examination in conjunction with her 
claims for initial increased evaluations for her low back and 
bilateral knee disorders, her claims must be denied, as 
mandated by 38 C.F.R. § 3.655(b).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994)


Service Connection

As noted above, the veteran's failure to cooperate in the 
development of claims for service connection by choosing not 
to report for examination permits VA to decide the claims on 
the evidence of record.  38 C.F.R. § 3.655.  

A claim of service connection must be accompanied by medical 
evidence, which establishes the claimant currently has the 
claimed disability.  

Absent proof of a present disability there can be no valid 
claim.  See E. G. Warmhoff v. Brown, 8 Vet. App. 517 (1996) 
(it is well settled that there must be evidence of a present 
disability for service connection to be awarded); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such instance have resulted in 
disability.  See 38 U.S.C.A. §§  1110, 1131.  In the absence 
of proof of present disability there can be no valid claim.")

In Hickson v. West, 12 Vet. App. 247 (1999), the CAVC 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau, 2 Vet. App. 143; medical 
or, in certain circumstances, lay evidence other than service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) Aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (Table); [see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)]."  Hickson, 12 Vet. App. 253.

In this case, the veteran's SMRs are negative for treatment 
of the disorders for which service connection is sought.  
Postservice records do reflect that the veteran underwent an 
episiotomy several months after service with the birth of a 
baby, and that she was treated in the early 1990s for 
endometriosis and cervical dysplasia.  However, the fact that 
the veteran was treated after service for these disorders is 
insufficient for a grant of service connection in light of 
the fact that none of these problems were noted during 
service.  Moreover, current clinical findings reflect that 
she has no chronic GYN disorder.  In the absence of any 
supported medical evidence showing that the veteran currently 
has any disorder associated with an alleged coccyx injury, or 
any disability as a residual of an episiotomy; or that she 
has vaginitis, or endometriosis, or cervical dysplasia, or 
residuals thereof, there is no basis to establish service 
connection.  

The Board must emphasize that it has no doubt about the 
veteran's good faith in bringing her claims.  The Board is 
confident that she is personally convinced that she has 
current GYN disabilities related to service.  Ultimately, 
however, the Board must conclude that the medical evidence in 
this case is controlling and is simply overwhelming against 
the claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.


ORDER

Entitlement to initial ratings in excess of 10 percent for 
chondromalacia patella of both knees and residuals of an 
injury of the low back is denied.  

Entitlement to service connection for residuals of a coccyx 
injury, residuals of an episiotomy is denied, vaginitis, 
endometriosis, and cervical dysplasia is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

